 In the Matter of AMES SPOT WELDER CO., INC.,andUNITED ELECTRI-CAL, RADIO & MACHINE WORKERS OF AMERICA, CIOCase No. 2-C-6008.-Decided November 28, 1947Mr. Sidney Reitman,for the Board.Messrs. Zane and Lippner,byMr. Phillip Lippner,of New YorkCity, for the respondent.Mr. Frank Schemer,of New York City, for the Union.DECISIONANDORDEROn November 14, 1946, Trial Examiner W. P. Webb issued his In-termediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the respondent had not discriminately discharged GustavHall as alleged in the complaint and recommended that the complaintbe dismissed with respect to Hall.Thereafter,the respondent andthe Union filed exceptions to the Intermediate Report; the respondentalso filed a supporting brief.Oral argument, originally granted,was subsequently cancelled, at which time the parties were notified ofa further opportunity to file a supplemental brief or written argu-ment, setting forth the matters which would have been covered in theoral argument.The respondent filed a supplemental brief in lieu oforal argument.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs of the respondent, the excep-tions of the Union, and the entire record in the case, and hereby adoptsthe findings,conclusions,and recommendations of the Trial Examiner,75 N L. R. B, No. 45.352 AMES SPOT WELDER CO., INC.353save as they are inconsistent with our findings and conclusions herein-after set forth: 11.We agree with the Trial Examiner that the respondent dis-charged Joseph Luca because of his union activity in violation of Sec-tion 8 (3) of the Act.Luca, employed by the respondent since 1942, had advanced fromapprentice to second-class machinist at the time of his discharge onOctober 11, 1945.From December 1944 to February 1945, Luca wasabsent from work because of illness.By permission of management,because his condition did not permit full-time work, Luca worked ona part-time basis from February 1945 to August 1945. Late in Sep-tember 1945, Luca visited the Union's headquarters and inquired about,organizing the respondent's employees.He received about 18 unionapplication cards in the mail on or about October 1, 1945. Luca gave5 of these to Theodore Willner, a fellow employee, and distributed10 himself to various employees during both working and non-work-ing time.On or about October 7 or 8, Luca mailed 15 signed cards,which both lie and Willner had received, to the Union.On October9 or 10, Union Organizer Jack Rand instructed Luca to notify hisfellow employees of a union meeting to be held on the evening ofOctober 11.According to Luca's testimony, which we credit as did the TrialExaminer, the following events immediately preceded Luca's dis-charge.On October 10, he was reprimanded on two occasions bySuperintendent Stoudt.On the first occasion, Luca had just finishedtalking to employee Gustav Hall about a problem arising from theirwork and was returning to his bench when Superintendent Stoudtapproached and asked Luca whether lie had enough work to do.WhenLuca replied that he had, Stoudt accused Luca of "talking too muchto Gus."Although Luca explained that he had been speaking to Hall"about the job," Stoudt insisted that Luca was "talking too much to,Gus."The second instance occurred on the afternoon of October 10.Although Luca explained again on this occasion that he talked to,Hall about their work and offered to arrange with Hall not to speakto each other while at work in the future, Stoudt insisted that Luca"talked too much to Gus" and rejected Luca's proposal, stating "itcan't be about your work all the time it must be something else youare talking about."On October 11, without any further preliminarydiscussion, according to Luca's testimony, which we credit as did theTrial Examiner, Stoudt approached Luca about 5:15 p. m., andiThe piovisions of Section 8 (1), (3), and (5) of the National Labor Relations Act, whichthe Trial Examiner herein found web violated, are continued in Sections 8 (a) 1, 8 (a) 3,and 8(a) 5 of the Labor Management Relations Act, 1947. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDo stated : "I'm sorry to report, Joe, but we will have to let you go," and,when Luca asked for an explanation, Stoudt merely said, "unsatisfac-tory all around." 2The respondent contends that, with the advent of the Union, Lucaspent a great deal of working time on union activities, that he wasreprimanded for talking too much, and that on the last day of hisemployment he had not completed a single switch, although, on anaverage, he completed about 10 switches a day.As Stoudt testified,he discharged Luca, "because he didn't turn out any work that day andthe day before. I warned him time and time again, he promised todo better, but he really didn't."The record discloses, as the TrialExaminer found, that during the period immediately preceding Luca'sdischarge, Luca and, Hall were engaged in the manufacture of a newtype of switch and therefore had to consult with each other morethan usual.The record also discloses that Luca, while admitting thathe did not produce a single completed switch on the last day of hisemployment, explained that he was required to produce switches onlyon order, that he had no orders for them, and that he busied himselfthat day making stock parts from which the switches could beassembled as needed.The respondent did not introduce any evidencecontroverting this explanation.Accordingly, we credit it and find,contrary to the respondent's contention, that Luca was not remiss inhis duties in failing to complete switches.:'As the Trial Examiner found, the respondent had no rule whichprohibited employees from talking while at work; and Luca andHall had to consult each other regarding the new switch. Luca cred-ibly testified that, on the day of his discharge, he did not speak toother employees more than usual.Active solicitation for union mem-bership had come to an end several days earlier when Luca mailedthe signed membership cards to Union Organizer Rand. Luca hadspoken to no more than four or five employees about the union meetingto be held that night.While Luca had engaged in union activity inthe plant during working hours, under the circumstances, we are con-vinced and find that the amount of time which he spent in talkingto other employees, including such union activity, did not substan-tially differ from the amount of time, permitted previously, which2Stoudt's version of the events immediately preceding and leading up to the discharge,set forth in the Intermediate Report, is inconsistent with that of Luca and is not credited3Stoudt testified that, after Luca returned to work in February 1945, Luca had sloweddown in his production and Stoudt spoke to him several times about it, but to no avail.Luca was not asked whether he had slowed down in production but he denied that Stoudtever spoke to him about not producing enough.The Trial Examiner found that Stoudtmade no complaint about Luca's work before Luca engaged in union activity.We adoptthis finding.We further find that Stoudt at no time complained to Luca about thequantity of his output. AMES SPOT WELDER CO., INC.355Luca spent in talking to employees during working hours before theadvent of the Union 4The following facts and circumstances lead us to infer and find thatthe respondent had knowledge of Luca's union activity.The re-spondent's shop is small; the union solicitation was open; and it canreasonably be assumed that it came to the respondent's attention.5Luca had solicited Acting Foreman Gray and employee Ernie Nichols,an employee who was distantly related by marriage to SuperintendentStoudt.Based on the respondent's conduct other than Luca's dis-charge, hereinafter found to be independent violations of the Act, wealso find that the respondent was opposed to the Union and was resist-ing union organization of its employees. Finally, under all the circum-stances, we regard as no mere coincidence the fact that the Union'sleading protagonist in the plant was discharged on the day that thefirst union meeting was to take place.In agreeing with the Trial Examiner that the respondent dis-charged Luca because of his union activity, we base our conclusion notonly upon the findings in the Intermediate Report but also on theadditional findings made herein.2.We agree with the Trial Examiner that the respondent violatedSection 8 (1) of the Act.However, we base our finding solely uponthe following: (a) Stoudt's conduct in circulating a paper headed,"Do you want a union or not," which Stoudt asked employees Willnerand Baltaitis to sign on October 12; (b) the respondent's questioningof Giordano as to his union membership on the same day; s and (c)the respondent's assistance in the conduct of an election on October15 in Stoudt's office during working hours.3.We agree with the Trial Examiner that the respondent violatedSection 8 (5) of the Act by refusing to bargain collectively with theUnion on and after October 12, 1945.4The Trial Examiner found that there had been no complaint as to Luca'swork or abouthis talking before his union activity and that Stoudt had complimented Luca for hisingenuity at work 2 days before his union activity.However, Luca credibly testifiedwithout contradiction that he received the compliment 2 days before his discharge.Wehereby modify the Trial Examiner'sfinding to accord with Luca's testimony as to thedate of this occurrence and, as so modified,we adopt the Trial Examiner's findings referredto in this footnote.N L RB.V.AbbottWorsted Mills,127 F.(2d) 438, 440(C C. A 1).°In its supplemental brief, the respondent contends that its questioning of employeeGiordano as to union affiliation, referred to above in item (b),is privileged under Section8 (c) of the Act, as amended,because the questioning contained no threat of reprisal orforce or promise of benefit.Assuming without deciding the applicability of Section 8 (c),this contention is without merit.We have previously held that employer interrogationof an employee concerning union membership is coercive,and, therefore,per se,an unfairlabor practice.Matter of Sewell Mfg Co ,72 N L R. B 85, and cases cited in footnote5 thereofWe are also of the opinion that the respondent's conduct in questioningGiordano concerning his union membership was not an expression of "any views,argument,of opinion,or the dissemination thereof,"within the meaning of Section.8 (c), and thusis not protected thereby. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its brief filed with the Board, the respondent seeks to justify itsrefusal to bargain by contending (a) that it had an honest doubt as tothe Union's majority status; (b) that there is no proof in the recordthat the Union had majority status on October 12; and (c) that it isnow willing to proceed to an election to determine whether the Unionrepresents a majority of the respondent's employees.We reject thesecontentions.The first two contentions have no basis in fact.The record estab-lishes that at least 17 of the respondent's 25 employees in the appro-priate unit had signed authorization cards designating the Union astheir representative for collective bargaining.The respondent did notquestion the Union's majority status at the time of the refusal to bar-gain on October 12.The respondent asserts that it would have beenfutile to have questioned the Union's majority status at the time of therefusal to bargain on October 12. In support thereof, it points to thetestimony of Union Organizer Rand, who indicated at the hearing thathe would not have shown the Union's designation cards to the respond-ent had it asked for their production.Rand testified that it is thepractice of trade union representatives not to show such cards to anemployer in the absence of specific authorization by the Union.Randalso indicated in his testimony that he would have been willing to sub-mit such cards for check to a Board representative.Had the respond-ent questioned the Union's majority status instead of refusing to bar-gain collectively, the parties might have agreed upon a mode of estab-lishing the Union's status to their mutual satisfaction.Under all thecircumstances, we are of the opinion that the respondent did not actin good faith in refusing to bargain with the Union.The third contention referred to overlooks the fact that a freeelection cannot be conducted in view of the respondent's violationsof the Act.Except for the secret poll conducted by the respondenton October 15, in which the Union was defeated by a vote of 14 or15 to 7, there is no showing that the Union's majority had beendissipated.Assuming that it has, we attribute such loss of majorityto the respondent's unfair labor practices; and, consequently, the re-spondent is in no position to profit as a result thereof.' In any event,for reasons set forth inMatter of Karp Metal Products Co., m o.,8we are of the opinion that it will effectuate the policies of the Act,as amended, to require the respondent to bargain collectively withthe Union.7 Afedo Photo Supply Corp V N. L R B,321 U S 678,N L R B v Bradford DyeingAssociation, 310 U S 318,N L R B v Century Oxford Manufacturing Colp.,140 F.(2d) 541 (C C A 2), cert. den. 324 U. S. 714851N L.R B. 621. AMES SPOT WELDER CO., INC.THE REMEDY357The Trial Examiner recommended, in accordance with establishedpolicy, among other measures designed to effectuate the policies ofthe Act, that the Board direct the respondent, upon request, to bar-gain with the Union as the exclusive representative of the employeesin the unit herein found to be appropriate.However, in view ofthe policy which we recently adopted inillatter of Marslucil and BruceCovnppany °with relation to bargaining orders under the Act, asamended, we shall condition this portion of our remedial order uponcompliance by the Union with Section 9 (f) , (g) , and (h) of the Act, asamended, within 30 days from the date of the Order as hereinafterset forth.10ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, Ames Spot WelderCo., Inc., New York City, and its officers, agents, successors, andassigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Electrical, Radio& Machine Workers of America, affiliated with the Congress ofIndustrial Organizations, if and when said labor organization shallhave complied, within 30 clays from the date of this Order, withSection 9 (f), (g), and (h) of the Act, as amended, as the exclusiverepresentative of all its production and maintenance employees atitsNew York plant, excluding office and clerical employees, execu-tives and supervisors with respect to rates of pay, wages, hours ofemployment, or other conditions of employment;(b)Discouraging membership in United Electrical, Radio & Ma-chineWorkers of America, affiliated with the Congress of Indus-trial Organizations, or any other labor organization of its employees,by discharging or refusing to reinstate any of its employees, or by dis-criminating in any other manner in regard to their hire and tenure ofemployment, or any term or condition of employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Electrical, Radio &Machine Workers of America, affiliated with the Congress of Indus-9 75 N L R B 90,decided October 24, 194710 Astowhat constitutescompliancein thisrespect, seeMatter of Northern l7eigsniaBroadcasters,Inc, 75 N LR B 11, decided October 7, 1947766972-48-vol. 75-24 358DECISIONSOF NATIONALLABOR RELATIONS BOARDtrialOrganizations, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, and upon compliance by the Union with thefiling requirements of the Act, as amended, in the manner set forthabove, bargain collectively with United Electrical, Radio & MachineWorkers of America, of ijated with the Congress of Industrial Organi-zations, as the exclusive representative of all its employees in the af ore-said appropriate unit, with respect to rates of pay, hours of employ-ment, or other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement;(b)Offer Joseph Luca immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority and other rights and privileges;(c)Make whole Joseph Luca for any loss of pay that he may havesuffered by reason of the respondent's discrimination against him,by payment to him of a sum of money equal to the amount whichhe would normally have earned as wages during the period fromOctober 11, 1945, the date on which he was discharged, to the dateof the respondent's offer of reinstatement, less his net earnings,during such period ;(d)Post at its plant at 1328 58th Street, City of New York,Borough of Brooklyn, State of New York, copies of the noticeattached hereto, marked "Appendix A." 11 Copies of said notice,to be furnished by the Regional Director for the Second Region,shall, after being duly signed by a representative of the respondent,be posted by the respondent immediately upon receipt thereof andmaintained by it for thirty (30) consecutive days thereafter andalso for an additional thirty (30) consecutive days in the event ofcompliance by the Union with the filing requirements of the Act, asamended, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced,or covered by any other material;11 In the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted before the words,"A Decision and Order,"the words, "A Decree of theUnited States Circuit Court of Appeals enforcing." AMES SPOT WELDER CO., INC.359(e)Notify the Regional Director for the Second Region in writ-ing, within ten (10) days from the date of this Order, and againwithin ten (10) days from the future date, if any, on which therespondent is officially notified that the Union has' met the conditionhereinabove set forth, what steps the respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent discriminated in regard to the hire and tenure ofemployment of Gustav Hall, be, and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, toform labor organizations, to join or assist UNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protec-ton ;WE WILL OFFER to the employee named below immediate andfull reinstatement to his former or substantially equivalent posi-tion without prejudice to any seniority or other rights and privi-leges previously enjoyed, and make him whole for any loss of paysuffered as a result of the discrimination; 1WE WILL BARGAIN collectively upon request with the above-named union as the exclusive representative of all employees inthe bargaining unit described herein with respect to rates of pay,hours of employment, or other conditions of employment, and ifan understanding is reached, embody such understanding in asigned agreement; provided said labor organization complieswithin thirty (30) days from the date of the aforesaid Order ofthe Board, with Section 9 (f), (g), and (h) of the National LaborRelations Act, as amended.The bargaining unit is: All produc-Joseph Luca. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and maintenance employees of the respondent employed atits plant in the Borough of Brooklyn, New York, New York,excluding office and clerical employees, executives and super-visors.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.AMES SPOT WELDER CO., INC.By ------------------------------(Repiesentative)(Title)Dated--------------------This notice must remain posted for 30 days from the date hereofand also for an additional 30 days in the event of compliance by theUnion with the requirements of Section 9 (f), (g), and (h) of theAct as amended. This notice must not be altered, defaced, or coveredby any other material.INTERMEDIATE REPORTMr. Sidney Reitman,for the BoardMessrs.Zane and Ltppner,by Mr.Phillip Lippner,of New York,N Y, for therespondent.Dir. F'anhScheanc7,of New York,N. Y., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by United Electrical, Radio & MachineWorkers of America, CIO, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by the Regional Director for the SecondRegion (New York, New York), issued its complaint, dated September 19, 1946,against Ames Spot Welder Co, Inc, New York, New York, herein called thellespondent, alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat 449, herein called the Act. Copies of the complaint and the charge,accompanied by notice of hearing thereon, were duly served upon the Respondentand the UnionWith respect to the unfair labor practices, the complaint, as amended at thehearing, alleged in substance: (1) that the Respondent discharged Joseph Lucaon or about October 11, 1945, and Gustav Hall on or about October 12, 1945, andthereafter refused to reinstate them, or either of them, for the reason thatthey joined or assisted the Union or engaged in concerted activities for the pur-pose of collective baigaming or other mutual aid or protection; (2) that on orabout October 12, 1945, and at all times thereafter, the Respondent refused, uponrequest, to to bargain collectively with the Union as the exclusive representativeof all its employees in an appropriate unit, although on that date, a majority of AMES SPOT WELDERCO.,INC.361such employees had selected and designated the Union as their representative forthe purpose of collective bargaining, (3) that on or about October 12, 1945, andthereafter, the Respondent disparaged and expressed disapproval of the Union ;interrogated its employees concerning their union affiliations; and urged, per-suaded, and warned them to refrain from joining or assisting the Union, andthreatened them with reprisals if they should do so; and (4) that by such actsand statements, the Respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.On September 26, 1946, the Respondent filed its answer, admitting certainallegations of the complaint with respect to its corporate existence and the natureof its business ; that it discharged Joseph Luca on or about the date alleged inthe complaint and thereafter refused to reinstate him; that on, and at all tinesafter, October 12, 1945, it refused, upon request, to bargain collectively with theUnion as the exclusive representative of its employees in an appropriate unit ;and that it interrogated its employees as to whether or not they desired a unionto represent them for the purpose of collective bargaining; and that it assistedits employees in conducting an election for the purpose of deteiniining thatquestion ; but denying that it discharged Gustav Hall and also denying that it hadengaged in or was engaging in any unfair labor practices, within the meaning ofthe Act.As an affirmative defense, the Respondent avers that it is ready andwilling to par ticipate in an election conducted by the Board to determine whetheror not a majority of its employees desires the Union to represent them for thepurpose of collective bargaining.Pursuant to notice, a hearing was held at New York, New York, on October 7and 8, 194(1, before the undersigned, W P Webb, the Trial Examiner duly desig-nated by the Chief Trial Examiner.All of the parties were represented bycounsel and participated in the hearing. Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.A motion by board's counsel to amend the complaint in order to correct a typo-graphical error, and to reduce the alleged percentage of raw materials trans-ported to the plant from outside New York, was granted by the Trial Examinerwithout objection.At the conclusion of the Board's case-in-chief, counsel for the Respondent movedto dismiss the complaint in its entirety.The motion was denied by the TrialExaminer.The motion was renewed at the conclusion of the hearingRulingthereon was reserved by the Trial Examiner. The motion is herewith denied bythe undersigned.At the conclusion of the hearing a motion by Board's counsel to conform thepleadings to the proof with respect to formal matters was granted by the TrialExaminer without objection.The parties waived the privilege of filing briefswith the Trial ExaminerCounsel for the Board and the Respondent arguedorally, on the record, before the Trial Examiner, at the conclusion of the hearing.Upon the entire record in the case and frown his observation of the witnesses,the undersigned makes the following.FINDINGS or FACTITHE BUSINESS OF TILE RESPONDENTThe Respondent, Ames Spot Welder Co, Inc, is a New York corporation, havingits principal office and place of business at 1328 58th Street, borough of Brooklyn,New York, New Yom k, where it is engaged in the manufacture and sale of resistance 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDwelding equipment and related products.The principal raw materials used atthe plant are steel, copper, and electrical parts.During the year 1945, the Re-spondent purchased, for use at the plant, raw materials valued in excess of$50,000, of which approximately 20 percent was transported to the plant frompoints outside New York.During the same period the Respondent manufac-tured finished products at the plant valued in excess of $100,000, of which approxi-mately 50 percent was transported to points outside New York. The Respondentconcedes that it is engaged in commerce, within the meaning of the Act, and theundersigned so finds.The Respondent normally employs approximately 25employees in the plant.IT.THEORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, CIO, is a labororganization admitting to membership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Sequence of eventsDuring the latter part of September 1945, employee Joseph Luca went to theUnion Hall, in company with employee Teddy Wilner, and had a conversationwith Jack Rand, the Union organizer, in regard to organizing the Respondent'semployees.As a result of that meeting, Rand sent Luca, by mail to his home,approximately 18 blank application cards for membership in the Union, whichLuca received on October 1, 1945. Luca signed one card and gave some of themtoWilner.The remainder lie distributed to the other employees.He told themto return the cards to him after they had signed them. The cards were distributedby Luca in the plant during working time and at lunch time. Later he wentaround to the different employees and gathered up the cards. Some were broughtto him. Approximately 10 signed cards were returned to him.While distributing-the cards, Luca offered one to Charles Grey, acting foreman, also one to employeeErnie Nichols, father-in-law of Foreman Harry ManningManning is Superin-tendent Bernard Stoudt's stepson.Neither of them signed the card. EmployeeWilner secured-signatures to 5 union cards, which he turned over to Luca. OnOctober 7 or 8 Luca sent the 15 signed cards to the Union Hall by mail. OnOctober 9 or 10, Organizer Rand instructed Luca to notify the employees that aunion meeting for the Respondent's employees would be held Thursday evening,October 11.Luca promptly passed the information around the plant.'2.The discriminatory discharge of Joseph LucaLuca was first employed by the Respondent in 1942 as an apprentice machinistat 35 cents an hourHe continued in the employ of the Respondent until he wasdischarged on October 11, 1945, at which time he was a second class machinistand his rate of pay was $1.05 an hour. In the early part of 1944, Luca asked theRespondent for a release, as he had secured a better job elsewhere.His requestwas refused.He was told by Stoudt, the plant superintendent, that he had abetter future with the Respondent and that he would be given an increase inwages of 5 cents an hour every 2 months if he would stay with the Respondent.Luca agreed to stay. In December 1944 he became ill with an infected throat'These findings are based upon the credited and undenied testimony of Luca and Rand. AMES SPOT WELDER CO., INC.363and rheumatism, which lasted approximately 3 months, during which time hedid-no work.According to Luca, after he had been ill about 6 weeks, GeorgeCohen, the Respondent's salesman,and a brother of David Cohen, the Respond-ent's secretary, came to his home and inquired how he was getting along, andupon leaving, told Luca to come back to workas soon ashe was physicallyable.After another week or two, George Cohen went to Luca's home again,but he did not see Luca. In the latter part of February 1945, George Cohen againwent to see Luca at the latter's homeOn that occasion he told Luca that theRespondent had hired some new employees who had been put on the same typeof work that Luca had been doing, and if possible, he would like for Luca tocome back to the plant and show the new employees how to do the work, even ifhe could stay only an hour or two. Luca replied that he was still under thedoctor's care, but he would return to work as soon as possible.About 3 weeksafter that Luca returned to work in the plant, but for a time, he only worked2 or 3 days a week. In the latter part of August he had a conversation withSuperintendent Stoudt about his wage increase which was then due.He wastold by Stoudt that he, Stoudt, had been criticized by an executive of the Re-spondent for giving Luca his regular increases during the latter's illness, andthat the increases would begin again as soon as Luca began to work full time.Luca began working full time about the last week in August 1945 zOn October 10, the day before the aforesaid Union meeting, Luca had two con-versations with Superintendent Stoudt.Luca's testimony in this connection,which is credited by the undersigned, reads as follows :"Well, I had just finished talking to Gus Hall a Gus Hall was at hisbench, and there was a bench between our benches, and he had a jig therethat he was making for this new type switch and I was talking to himand I just got through and I walked over to my bench when Mr. Stoudtcame over, I believe he was watching us, and he says, `Haven't you gotenough work to do?' I says, `yes'.He says, `Well, I think you are talkingtoo much to Gus.' I says, "Well, I was speaking to him about the job.'Hesays, `Well, I think you are talking too much to Gus,' and that's the wayitended . . . Towards the afternoon . .Itwas in the new buildingthat they were constructing. I was walking over to the new buildingand he [Stoudt] called me over, and I says to him, You don't think I washanging around there, do you?He says, `No, I don't think you werehanging around, but I see that you have been talking too much to Gus.' SoI says, `Well, perhaps I talked to Gus three times in one day and Gus wouldcome over and talk to me twice, so that makes five times altogether.' Iasked him, `If you prefer, I will just tell Gus not to speak to me and wewill leave it that way'He says, `No, don't tell Gus anything like that,' hesays, 'I still think you are talking too much to Gus. It can't be about yourwork all the time. It must be something else you are talking about.' I says,'No, it's the work,' and that's the way the conversationended, as far asthatwent . . . he says that the shop slowed down, that they had thisnew building, that they were going to construct the benches facing the wallsso that the men won't have anything to distract them and he can walk andstand in the middle of the floor and see what everyone is doing, and thatthey are going to have time cards and a bell for starting time and a bell forquitting time."2These findings are based upon the testimony of Luca, which is credited by theundersigned8Hall vountarily quit his job in the plant on October 12, 1945. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next day, October 11, 1945, at about 5: 15 p. m, Luca was summarily dis-charged by Superintendent Stoudt.Luca's credited testimony in this connectionreads as follows :"Oh, Mr. Stoudt came over to me and said, `I am sorry to report, Joe, butwe will have to let you go,' and he started to leave, walk away, so I says,`Well, there must be some kind of reason. You can't be just letting me go.You must have something on your mind, something specific.'Well, he says,`Unsatisfactory all around' I says, `Well, unsatisfactory all around doesn'tmean anything to me. Just what is it?' He says, `Unsatisfactory all around,'and that's the way he left it, and he just walked away."Superintendent Stoudt testified that at about 5 p in , on October 11, 1945,he found Luca "in a huddle with other employees" and he said to hum, "Joe,I am sorry but I will have to let you go." Luca asked him why he was dis-charging him, and Stoudt replied, "Because I told you enough, and I am totallydissatisfiedwith the response."Stoudt further testified that the reason hedischarged Luca was "Because he didn't tui n out any work that day and theday beforeIwarned him time and time again. he promised to do better,but he really didn't."Stoudt further testified that after Luca came back towork in the latter part of August, he did not turn out as much work as he haddone prior to his illness, and that on one occasion Luca complained to him thathis work was "boring," and requested that he be given another job so that hecould learn something.According to Stoudt, on the morning of the day thatLuca was discharged, he found him talking to employee Hall, and he told himto stop it and go back to work; and that Luca replied that he was talking toHall about the work.Luca testified that Stoudt had not pi eviously complainedabout his woik or his talking to other employeesStoudt testified that therewas no rule in the plant against talking during working time, and that it wasthe practice of the employees to talk to each other while working, and that liedid not object to it.On October 12, the (lay after his discharge, Luca went to the plant office withRand, the union organizer, where they niet David Cohen, the Respondent'ssecretary.Rand gave Cohen his business card and told him that a majorityof the Respondent's employees had signed union authorization cards and requestedthat the Respondent recognize the Union and bargain with itRand alsorequested the Respondent to reinstate LucaLucas's testimony, in this respect,reads as follows:"And he [Rand] told Dave Cohen be represented the union and that ama,loiity of the men had signed up with the union and that he had toldDave that I was fired and I believed it was for union activities, and hesaid lie would like to have them rehire me again.Dave Cohen replied, hesays, `No.' he sad s, `He has a bench in the back then e and doesn't do anyworkHe just doesn't do anythingWe don't intend to take him back.We don't want him here.'Then at the time Jack Rand asked him, hesays, `Would you be willing then, to negotiate with the union`a'And hisreply was `No,' he says, `I will have nothing to do with you or the union\Ir.Rand says, `Well, then 1 will have to take it up with the NationalLabor Relations Board.'"ConcludingfindingsThe record shows and the undersigned finds that there was no rule or regula-tion in* the plant prohibiting employees from talking to each other during AMES SPOT WELDER CO., INC.365working time; that at the time of Luca's discharge, he and Hall were workingtogether on parts for a new switch and it was necessary for them to talk aboutthe work to each other; that prior to Luca's union activity, SuperintendentStoudt had made no complaint about Luca's work or his talking to other em-ployees ; that about 2 clays prior to his union activity, Luca was complimentedby Superintendent Stoudt for his ingenuity in developing a fixture for grindingtumblers; and that the Respondent's reasons for discharging Luca were "trivialand fanciful "Luca was responsible for the Union conning into the plant, andhe was the outstanding figure in the Union's organizational campaignUpon the entire record in the case, the undersigned concludes and finds thatthe Respondent discharged Joseph Luca on October 11, 1945, and thereafterrefused to reinstate him for the reason that he joined and assisted the Unionand engaged in concerted activities with other employees of the Respondent forthe purpose of collective bargaining or other mutual aid or protection, and thatthe Respondent thereby discriminated in regard to his hire and tenure ofemployment, discouraged membership in the Union, and interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.3.The alleged discriminatory discharge of Gustav HallGustav Hall was first employed by the Respondent in 1934He was hired bySuperintendent Stoudt as a machinist at 55 or 60 cents an hour.He was laidoff once during 1934, but later returned to work in the plant. In 1944 he madetwo requests of the Respondent for a release.He was refused both timesHejoined the Union on October 3, 1945.On October 12, 1945, Hall voluntarily quithis job with the RespondentAt that time he was senior in point of service toall of the other employees in the plant, except John Fummerfrieddo, a machinist.According to Hall, during the morning of Friday, October 12, 1945, lie was in-structed by Superintendent Stoudt to report at the plant office.When hearrived there he found David Cohen and Stoudt in the officeStoudt asked himwhat his grievances were and why he was not satisfied.Hall replied that hewould not say anything unless he had two witnesses from the shop presentHethen started to leave the office, but was called back by Cohen, who told himnot to be "hotheaded "He went back into the office and Cohen asked him whathis grievances were.He gave the same reply-that he would not talk exceptin the presence of two witnesses from the shopThen Cohen said to him, "Takeyour things and go."Hall then got his tools and left the plantLater thatday, Hall telephoned to the plant and asked Superintendent Stoudt if he wouldgive bull a letter of recommendation.Stoudt replied in the affirmative, and Hallrequested that it be mailed to himAbout a week later, not having received theletter of recommendation, Hall telephoned to David Cohen and inquired aboutitCohen told him that he would not "put anything in writing, but if anybodycalls up he is going to tell them."According to the credited testimony of David Cohen, on Friday, October 12,1945, employee Gustav Hall was called into Stoudt's office and the latter asked himif he had any grievances and Hall replied, "I'm not talking in front of spies."Stoudt then said to Hall, "You have been working here a long time. If thereis anything wrong we would like to know."Hall replied "daunt, I'm not talkingin fi out of spies."Cohen then told Hall "to get out of the office."Cohen deniedthat he discharged Hall.He also denied having said to Hall, "Take your toolsand go."The record shows and the undersigned finds that Superintendent Stoudt 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid all of the hiring and discharging of employees in the Respondent's shop.Cohen had never discharged an employee since Stoudt had been Superintendent.Cohen further testified without contradiction that he had always been veryfriendly with Hall and had given him advice and assistance in connection with thepurchase and maintenance of some real estate in Pennsylvania. The under-signed 'was not favorably impressed with the accuracy of Hall's testimony.Therefore the undersigned credits the testimony of Cohen in respect to what hesaid to Hall on that occasion, and finds that Cohen did not tell Hall to "take histools and go," but that he told Hall "to get out of the office."Superintendent Stoudt testified that on October 12, 1945, David Cohen informedhim that a representative of the Union, accompanied by Luca, had called at theoffice and informed him that a majority of the employees had joined the Union ;that he, Stoudt, suggested that Hall be called into the office and questioned, ashe was one of the senior employees in the plant ; that he sent for Hall and whenhe arrived, he said to him, "Gus, we got information that you fellows here wanta union.Do you mind explaining what is the reasons that you or the fellowshave any grievances?"; that Hall replied, "I ain't talking in front of spies" ;that Stoudt again said to Hall "Would you .mind telling us if you have anygrievances?"; that Hall said, "I am not talking. I need three witnesses" ; thatCohen then said to Hall, "Oh, get out of here"; that Hall then left the office andStoudt followed him into the shop and said to him, "Gus, would you talk to mein front of some fellows from the shop? I think that is better" ; that Hall replied,"I ain't talking to you" ; and that Hall then left the plant. Stoudt denied thatCohen told Hall to take his tools and get out. Stoudt further testified that Hallhad previously quit his job in the plant on three different occasions.He wouldleave the plant in a "huff" and after 2 or 3 weeks would come back and theRespondent would put him back to work.Concluding findingsOn cross-examination, Hall testified that he did not engage in any unionactivity, except that he signed an application card for membership in the Union.Later in his testimony, he stated that he had talked to some of the employeesabout the Union.He was asked the question, "Did you talk to them after youhad signed this card?"His answer was "I might, I don't know. I know I talkedto somebody."The record is clear and the undersigned finds that Hall joinedthe Union on October 3, but he was not active on behalf of the Union.Halladmitted that at the time he quit his job, he had no grievances against the Re-spondent, and when asked why he did not tell Cohen and Stoudt that he had nogrievances, he answered, "I preferred not to talk to them alone "Hall did notexplain why he refused to talk to Cohen and Stoudt.Hall admitted that he hadpreviously quit his job in the plant at least three times.Hall further testifiedthat he did not think that Stoudt knew he had signed the union card prior to thetime that lie quit the plant, and, so far as lie knew, Cohen did not know it either.Hall admitted that he did not request reinstatement in the plant and that, so faras he knew, the Union made no effort to get him reinstated.Upon the entire record in the case, the undersigned finds that Gustav Hall wasnot discharged by the Respondent as alleged in the complaint, but that he quithis employment with the Respondent on October 12, 1945, of his own free will andaccordTherefore, the Respondent has not discriminated against him in regardto his hire and tenure of employment, within the meaning of the Act. AMES SPOT WELDERCO.,INC.3674.Other acts of interference, restraint, and coercionOn October 12, 1945, employee Anthony Giordano had a conversation withDavid Cohen and Superintendent Stoudt in the latter's office at 10 a. in.Hewas called in by Stoudt. The latter asked him if he had joined the Unionand what his grievances wereGiordano told them that the employees joinedthe Union in order to get union security-job security, and pay for holidaysand vacations.The conversation lasted about 21/.2 hours.The discussion cen-tered around whether the employees in a small plant, where the supervisorsknow them personally, would be better off with or without a union. Cohenshowed Giordano one of the Company's books which indicated that the Respondenthad borrowed some money. During the discussion on pay for holidays andvacations, either Cohen or Stoudt said, according to Giordano, "Just becauseof those two things you put a union in here and you work 40 hours a weekbecause that is what the union contract would stipulate, and you lose moremoney than you gain on holidays and vacation" Giordano told Cohen andStoudt that the Union had held a meeting of the Respondent's employees onthe night before.Giordano testified that he may have told Cohen and Stoudton that occasion, that the Union representative had reported to the meeting that17 of the Respondent's employees had joined the Union. Cohen or Stoudt toldGiordano that if they had a union in the plant, the employees would be paidaccording to the wage scale agreed upon in the contract, but if there was nounion, they would be paid on the basis of merit. Giordano suggested that anelection be held in the plant under the supervision of the Board.During thediscussion, either Cohen or Stoudt said to Giordano, "If you are good you don'tneed a union to protect you, and if you are no good, you don't deserve to work."'According to the undenied testimony of Theodore Willner, on Friday, October12, 1945, he had a conversation with Superintendent Stoudt in the plant, inwhich the latter requestedhim to signa paper which was captioned "Do youwant a union or not?"Willner looked at the paper and found that most of thesignatures were under the "No" column, which meant that they did not want aunion.Stoudt told him on that occasion that if the Union came into the plantthe workweek would be cut down from 55 hours to 40.Antanas Baltaitis testified that about 10. 30 a in. on Saturday, October 13,1945, while he was at work in the plant, Superintendent Stoudt came up to himand said, "Mr. Baltaitis, as a free American citizen will you sign this paper?"Stoudt had a sheet of paper in his hand.Baltaitis replied, "As a free Americancitizen I have a right to refuse to sign." Stoudt told Baltaitis that he wantedto protect the employees.Baltaitis' testimony in this connection, which iscredited by the undersigned, reads as follows :"Well, he [Stoudt] said, you know, `You don't know what is going on inthe office,',he said, `This union mess, you know, these union men lie likehell, but you don't know it,' and he said, `Don't you think you would have alotmore gain if you talked to me instead of to somebody else that wasfighting for you . . . Then he said-what else he said-yes, he said,`A good man don't need no union,' lie said, `A good man, you know, he protectshimself.It is only a bum, loafers, that's the one that needs unions . . ."Well, he wants me to sign the paper and I told him I refuse to sign, I amnot going to sign.This is the Government's business.The Governmentgrants the election.Then if the majority wants theunionIwill belong to4These findings are based upon the credited and undenied testimony of Giordano. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe majority.When Mr. Stoudt said to me, `You know, that not be right.You haven't got no choice.Don't be no durnrny.We want to protect every-body.' . . .He told me, he said, you know, `You have to sign to find out ifthe union have a majority.'He said, `You know, we not fire you if you signfor the union.'"According to the credited and undenied testimony of Giordano, on Monday,October 15, 1945, Superintendent Stoudt requested him to hold an election in theplant to determine whether the employees desired the Union to represent themfor the purpose of collective bargaining.Giordano was at work when Stoudtmade the requestThe election was held at about 10 a in , on October 15, 1945.Giordano went to the plant office and received the typewritten votes.All of theemployees were told to stop work and come to Stoudt's office.As they arrived,each was given a blank ballot and told to go into Stoudt's office, which was vacant,and mark it either for or against the Union.A table and pencil for that purposehad been provided in Stoudt's office.Emplo} ee I'iuminerfrieddo, a machinist,stood just outside of Stoudt's office with the ballot box, which was obtained fromStoudt's office, and received the ballotsAfter the election was over, Giordanoand Fiumnierfrieddo took the ballot box into another office and counted theballots.The result was approximately 14 against and 7 for the Union. Onor about a month after the election, Giordano was promoted to assistant foreman.In March 1946, lie became foreman in the plant.'David Cohen, the Respondent's secretary, admitted that he gave his consentfor an election to be held in the plant on October 15, 1945, in order to determinewhether the employees were for or against the Union; that his office girl typedabout 60 ballots which were given to Giordano and Fiummerfrieddo; and thatthe election was held in the plant during working hours.The undersigned concludes and finds from the entire record in the case that,by interrogating its employees with respect to their union affiliation, threateningto reduce the weekly working hours if the Union came into the plant, requestingits employees to sign a statement as to whether or not they desired the Unionto represent them, assisting in the holding of an election in the plant in orderto determine whether or not the employees desired the Union to represent themfor the purpose of collective bargaining and by other acts and statements ofSecretary Cohen and Superintendent Stoudt, the Respondent interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. The refiisal to bargain collectively1 The appropriate unitThe complaint alleges, the Respondent admits, and the undersigned finds, thatall production and maintenance employees of the Respondent employed at itsplant in Brooklyn, New York, excluding office and clerical employees, executivesand supervisory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively recommendsuch action, at all times material herein constituted, and now constitute a unitappropriate for the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.This testimony of Giordano was corroborated by witness Baltaitis. AMES SPOT WELDER CO., INC.3692.Representation by the Union of a majority in the appropriate unitThe record discloses and the undersigned finds that evidence adduced at thehearing in respect to the Respondent's pay roll for the week ending October 10,1945, shows that there were 25 employees in the plant within the aforesaidappropriate unit.The record further shows and the undersigned finds that onOctober 12, 1945, 17 of these employees had signed cards authorizing the Unionto represent them for the purpose of collective bargaining.Therefore, the under-signed finds that the Union was On October 12, 1945, and at all times thereafterhas been, the duly designated representative of a majority of the Respondent'semployees in the aforesaid appropriate unit and that, by virtue of Section 9 (a)of the Act, the exclusive representative of all the employees in such unit for thepurposes of collective bargaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment.3.The refusal to bargain on October 12, 1945, and thereafterAccording to the credited testimony of Jack Rand, the Union organizer, on orabout October 1, 1945, he received 15 signed union cards by mail from employeeLuca.Rand attended the Union meeting on October 11, 1945, and according tohis testimony there were about 14 employees present.At that meeting it wasdecided that Rand, in company with Luca who had been discharged that morn-ing.would interview David Cohen, the Respondent's secretary, for the purposeof bargaining with the Respondent for the maintenance and production em-ployees and also for the purpose of securing the reinstatement of Luca. There-fore, on the next day, October 12, 1945, Rand and Luca had a conference withDavid Cohen at the plant. At that meeting Rand gave Cohen his business cardand told him that the Union represented a majority of the employees and re-quested Cohen to bargain with the UnionAlso Rand requested that Luca bereinstatedCohen stated that Luca had been discharged for inefficiency and,as to bargaining with the Union, Cohen said to Rand, "I won't have anything todo with you or the Union " Rand repeated his request that the Respondentbargain with the Union and reinstate Luca. Cohen refused to make any furtherreply to these requests.Whereupon Rand said to him, "Well, if you refuse toanswer me, you refuse to make a date for a conference, you refuse to reinstateMr. Luca, I will have to turn this over to the National Labor Relations Board,"Rand and Luca then left the plant. At no time during that meeting did Cohenraise the question as to the Union's majority and neither (lid he request anyevidence that the Union represented a majority of the employeesAt that timeRand had with him the membei ship cards which had already been signed, butthey were not shown to Cohen as he remade no request to see them. Cohen (lidnot question the authority of Rand to speak for the Union and nothing was saidby either party at that meeting with respect to an election.On that same day, October 12, 1945, Rand, on behalf of the Union, wrote theRespondent the following letter :OcrroBER 12, 1945.THE AMES SPOT WELDER CO, lire,132858th Street, Brooklyn,, New YorkAttention:Mr David CohenDEAR SiR: The majority of the employees of The Ames Spot Welder Co.,Inc, have joined Local 475, United Electrical, Radio and Machine Workersof America, CIO, and has designated the union as its collective bargaining 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDagent to negotiate and conclude all agreements as to hours of labor, wagesand all other conditions of employment.On the morning of October 12th I saw you personally in your office andrequested of you whether you are ready to negotiate with the Union. Youcategorically stated, 'No.'However, we are writing you this official letter requesting an appointmentfor collective bargaining purposes in the interest, of harmonious relationsin the shopYours very truly,(sgd) JACK RAND,Business Representative.JR/aluopwa 1/25Reg.On October 16, 1945, the Respondent wrote the following letter to the Unionin reply to the Union's letter :OCTOBER 16, 1945.AMALGAMATED MACHINE & INSTRUMENT LOCAS, #475,80 Willoughby Street, Brooklyn, New York.Attention of Dir. Jack RandGENTLEMEN : Your letter of October 12th addressed to the attention of thewriter received and this will be turned over to our Board of Directors at theirnext meeting.Yours very truly,Am-Es SPOT WELDER CO, INC.,DAVID J. COHEN,Secy.DJC/vmThe record shows and the undersigned finds that subsequent to the above letterthe Union received no further communication from the Respondent and nofurther effort was made by the Union to bargain with the Respondent. OnOctober 15, 1945, the Union filed charges against the Respondent.Concluding findingsThe affirmative defense for its refusal to bargain with the Union, as set out inthe Respondent's answer, states that, "The Respondent still stands ready andwilling to proceed to an election under the auspices of the National Labor Rela-tions Board so that once and for all it may be deteimined whether or not theUnion represents a majority of the employees of the Respondent."This contention comes too late If at the time the Union requested recognition,the Respondent on the basis of a reasonable doubt as to the Union's majority, hadproposed an election, a different problem would be presented here.But, as hasbeen seen, the Respondent at that time raised no question of the Union's majorityand the Union therefore was under no duty to furnish proof that it did in factrepresent a majority! The Union would retain its status of statutory bargainingrepresentative even though its actual majority has since been dissipated due tothe Respondent's unfair labor practices, and therefore an election if now heldwould not be determinative of the issue! The undersigned accordingly findsthat the Respondent on and since October 12, 1945, has refused to bargain collec-6N. L R.B. v. RemingtonRand, Inc,94 F. (2d) 862, 868 (C. C A 2).7N. L. R B v. Bradford DyeingAssociation, 310 U S 318 AMES SPOT WELDER CO., INC.371tively with the Union within the meaning of Section 8 (5) of the Act and by thesaid refusal has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.The complaint alleges, the respondent admits, and the undersigned finds thaton October 12, 1945, and at all times thereafter, the Respondent refused tobargain collectively with the Union as the exclusive representative of its em-ployees in an appropriate unit, in respect to rates of pay, wages, hours of em-ployment, or other conditions of employment.The Respondent has therebyinterferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.IV. TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section 111, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-ticeswithin the meaning of the Act, it will be recommended that it cease anddesist therefrom and take certain affirmative action which the undersigned findswill effectuate the policies of the Act.It has been found that the Respondent has refused to bargain collectively withthe Union as the exclusive representative of its employees in the aforesaid appro-priate unit.It will therefore be recommended that the Respondent, upon request,bargain collectively with the Union as the exclusive representative of all itsemployees within said unit.It has been found that the Respondent discharged and thereafter refused toreinstate Joseph Luca for the reason that he joined and assisted a labor organi-zation and engaged in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection. It will therefore be recommended thatthe Respondent offer him immediate and full reinstatement to his former orsubstantially equivalent position e without prejudice to his seniority or otherrights and privileges.It will be further recommended that the Respondent makehim whole for any loss of pay lie may have suffered by reason of his discrimina-tory discharge, by payment to him of a sum of money equal to the amount hewould normally have earned as wages during the period from October 11, 1945, tothe date of the Respondent's offer of reinstatement, less his net earnings' duringsuch period.In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"isintended to mean "former positionwherever possible, but if such position is no longer in existence,then to a substantiallyequivalent position"SeeMatter of The Chase National Bank of the City of New York,San Juan, PuertoRico,Branch,65 N L. R. B. 827.0By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the Respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber Company,8 N L R B 440 Monies received for work performed uponFederal,State, county, municipal,or other work-relief projects shall be considered asearningsSeeRepublic Steel Corporationv.N. L. R B ,311 U S. 7. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDHaving found that the Respondent has engaged in conduct violative of Sec-tion 8 (1), (3), and (5) of the Act, the undersigned will recommend that theRespondent cease and desist not only from engaging in such conduct but alsofrom in any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the i ights guaranteed in Section 7 of the Act, forthe following reasons: The Respondent's whole course of conduct discloses adefinite purpose to defeat self-organization among its employees, as has beenfound by the undersignedSince the inception of the Union in the Respondent'splant, the Respondent has interfered with, restrained and coerced its employeesby various acts and statements. -Moreover, the discriminatory discharge ofLuca "goes to the very heart of the Act X10 Because of the Respondent's un-lawful conduct and its underlyi ng purposes, the undersigned is convinced thatthe unfair labor practices found are per suasively related to other unfair laborpractices presci ibed by the Act and that danger of their commission in thefuture is to be anticipated from the Respondent s conduct in the past.' The pre-ventive purpose of the Act will be thwarted unless the remedy is coextensivewith the threat In order, therefore, to make more effective the iiitei dependentguarantees of Section 7 of the Act, to prevent recurrence of unfair labor prac-tices, and to minimize industrial strife winch burdens and obstructs commerceand thus effectuate the policies of the Act, the undersigned will recommend thatthe Respondent cease and desist from in any manner infringing upon the rightsguaranteed in Section 7 of the ActUpon the basis of the foiegoing findings of. fact and the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1United Electrical, Radio & Machine Workers of America, affiliated with theCongress of Industrial Organizations, is a labor organization, within the meaningof Section 2 (5) of the Act.2.All production and maintenance employees of the Respondent employed atits Brooklyn, New York, plant, excluding office and clerical employees, executivesand supervisory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively recommendsuch action, at all times material herein constituted and now constitute a unitappropriate for the purpose of collective ba i gaining, within the meaning ofSection 9 (b) of the Act3United Electrical, Radio & Machine Workers of America, CIO, was onOctober 12, 1945, and at all tines thereafter has been, the exclusive representativeof all the employees in the atoresaid unit for the purpose of collective bargainingwithin the meaning of Section 9 (a) of the Act4.By refusing on October 12, 1945, and at all times thereafter, to bargaincollectively with United Electrical, Radio & Machine Workers of America, CIO,as the exclusive representative of all its employees in the aforesaid appropriateunit, the Respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act'ON. LR.B v Entwistle jiffy Co ,120 F (2d) 532, 536 (C C A 4) , See alsoN. L R. B v Automotive Maintenance Machinery Co,116 F (2d) 350 (C C A 7),where the Circuit Couit of Appeals for the Seventh Circuit observed "no more effectiveform of intimidation, nor one come violative of the N L R B Act can be conceived thanthe discharge of an employee because he joined a union .ii See N LR B. vEmpressPublishing Company,312 U S 426. AMES SPOT WELDER CO., INC.3735.By discriminating in regard to the hire and tenure of employment of JosephLuca, thereby discouraging membership in United Electrical, Radio & MachineWorkers of America, CIO, the Respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unlair labor practices, within the meaning of Section 8 (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.S.The Respondent has not discriminated against Gustav Hall in respect tohis hire and tenure of employment or any term or condition of employment,within the meaning of Section 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, Ames Spot Welder Co, Inc, NewYork, New York, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively -,vitli United Electrical, Radio & MachineWorkers of America, afliated with the Congress of Industrial Organizations, asthe exclusive representative of all its employees in the aforesaid appropriate unit,with respect to rates of pay. wages, Hours of employment, or other conditionsof employment ;(b)Discouraging membership in United Electrical, Radio & Machine Workersof America, affiliated with the Congress of Industrial Organizations, or any otherlabor organization of its employees by discharging or refusing to reinstate any ofits employees, or by discriminating in any other manner in regard to their hire andtenure of employment, or any term or condition of employment;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights of self-organization, to form labor organi-zations, to join or assist United Electrical Radio & Machine Workers of America,affiliatedwith the Congress of Industrial Organizations, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in conceited activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of the Act.2Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act:(a)Upon request, bargain collectively with United Electrical, Radio & MachineWoi leers of America, affiliated with the Congress of Industrial Organizations,as the exclusive representative of all its production and maintenance em-ployees at its New York plant excluding office and clerical employees, executivesand supervisory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively recommendsuch action, with respect to rates of pay, wages, hours of employment or otherconditions of employment, and if an understanding is reached, embody such un-derstanding in a signed agreement;(b)Offer Joseph Luca immediate and full reinstatement to his former or sub-stantially equil alent position l2 without prejudice to his seniority or other rightsand privileges ;11 See footnote8, supra.766972-48-vol. 75-25 374DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Makewhole Joseph Luca for any loss of pay he may have suffered by reasonof the Respondent's discrimination against him,by payment to him of a sum ofmoney equal to the amount which he would normally have earned as wages dur-ing the period from October 11,1945, the date on which he was discharged, to thedate of the Respondent's offer of reinstatement,less his net earnings 13 duringsuch period ;(d) Post at its plant at 1328 58th Street,City of New York, Borough of Brook-lyn, State ofNew York,copies of the notice attached hereto marked"AppendixA."Copies of said notice,to be furnished by the Regional Director for the SecondRegion, shall,after being duly signed by a representative of the Respondent, beposted by the Respondent immediately upon receipt thereof and maintained byit for sixty(60) consecutive days thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced,or covered by any other material ;(e)Notify the Regional Director for the Second Region in writing, within ten(10) days from the date of receipt of this Intermediate Report, what steps theRespondent has taken to comply with the foregoing recommendations.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report, the Respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations,the NationalLabor Relations Board issue an order requiring the Respondent to take the actionaforesaid.It is further recommended that the complaint,insofar as it alleges that theRespondent discriminated in regard to the hire and tenure of employment ofGustav Hall,be dismissed.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen(15) days from the date of service of the ordertransferring the case to the Board,pursuant to Section 203 38 of said Rules andRegulations,file with the Board, Rochambeau Building, Washington 25, D. C, anoriginal and four copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections)as he relies upon, together withthe original and four copies of a brief in support thereof ; and any party orcounsel for the Board may, within the same period,filean original and fourcopies of a brief in support of the Intermediate Report. Immediately upon thefiling of such statement of exceptions and/or briefs,the party or counsel for theBoard filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional Director.Proof of service on the otherparties of all papers filed with the Board shall be promptly made as required bySection 203 65.As further provided in said Section 203.39, should any partydesire permission to argue orally before the Board, request therefor must be madein writing to the Board within ten(10) days from the date of service of the ordertransferring the case to the Board.W. P. WEBB,Trial Examiner.Dated November 14, 1946.13 See footnote 9,siipra AMES SPOT WELDER CO., INC.APPENDIX ANOTICE TO ALL EMPLOYEES374APursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our employ-ees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist UNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA, CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection,WE WILL OFFER to the employee named below immediate and full rein-statement to his former or substantially equivalent position without prejudiceto any seniority or other rights and privileges previously enjoyed, and makehim whole for any loss of pay suffered as a result of the discrimination.*WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement. The bargaining unit is: All productionand maintenance employees of the Respondent employed at its plant in theBorough of Brooklyn, New York, New York, excluding office and clericalemployes, executives and supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status of employ-ees, or effectively recommend such action.*Joseph Luca.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.AMES SPOT WELDER CO., INC..Employer.Dated -----------------------By ----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.